 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                      1:18-cv-01565 JLT (PC)

12                       Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                            SHOW CAUSE AND DIRECTING
13            v.                                            CLERK OF COURT TO ASSIGN
                                                            DISTRICT JUDGE; AND
14    WARDEN FISHER, et al,
                                                            FINDINGS AND RECOMMENDATIONS
15                       Defendants.                        TO DISMISS ACTION FOR FAILURE
                                                            TO EXHAUST ADMINISTRATIVE
16                                                          REMEDIES PRIOR TO FILING SUIT

17                                                          (Docs. 1, 7)

18                                                          FOURTEEN-DAY DEADLINE

19
            On April 29, 2019, the Court ordered plaintiff to show cause why this action should not be
20
     dismissed for failure to exhaust administrative remedies prior to filing suit. (Doc. 7.) Plaintiff has
21
     not responded to the Court order, and the time to do so has now passed. Accordingly, the Court
22
     ORDERS:
23
            1. The Order to Show Cause is DISCHARGED;
24
            2. The Clerk of Court shall assign a district judge to this case; and
25
            The Court RECOMMENDS that this action be dismissed for plaintiff’s failure to exhaust
26
     administrative remedies before initiating this action.
27
            These findings and recommendations are submitted to the United States District Judge
28


                                                        1
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 2   after being served with these findings and recommendations, any party may file written

 3   objections with the court and serve a copy on all parties. Such a document should be captioned

 4   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 5   objections shall be filed and served within fourteen days after service of the objections. The

 6   parties are advised that failure to file objections within the specified time may waive the right to

 7   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8
     IT IS SO ORDERED.
 9

10      Dated:     May 23, 2019                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
